Citation Nr: 0704361	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic 
disability manifested by impaired balance, claimed as a 
residual of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, and a chronic disability manifested 
by impaired balance (claimed as a residual of a head injury).  
In response to an October 2006 motion, the Board has advanced 
the veteran's appeal on its docket for good cause shown due 
to his advanced age.  He is currently over 80 years old.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.


REMAND

The veteran has submitted his private medical records for the 
period from 2000 - 2005 showing treatment for complaints 
relating to an impaired sense of balance, bilateral hearing 
loss, and tinnitus.  His military personnel records show that 
he served aboard the United States Navy destroyer U.S.S. 
Cotten (DD-669) during World War II.  The historical records 
of the U.S.S. Cotten show that this vessel participated in 
combat against enemy forces in the Pacific Theater of 
Operations during the time that the veteran served aboard 
her.  The veteran alleges that his hearing loss and tinnitus 
were the result of his exposure to acoustic trauma from the 
destroyer's guns.  

The veteran alleges that his chronic impaired sense of 
balance was the result of a head injury in service after he 
has thrown against a bulkhead while serving aboard the U.S.S. 
Cotten by the concussive force from the vessel's main guns 
firing.  In support of this claim, he submitted an April 2005 
statement form his private physician, who expressed the 
opinion that the veteran's long history of gait unsteadiness 
with recurrent falls could be closely related to his account 
of having sustained a traumatic head injury during his period 
of military service.  

To determine the likelihood of any causal relationship 
between the veteran's naval service and his current 
complaints of bilateral hearing loss, tinnitus, and impaired 
balance, he was scheduled for VA medical examinations in 
April 2006.  However, he had to cancel his appearance because 
he was in a hospice at the time and could not be moved.  
Several months later, in correspondence dated in October 
2006, his representative acknowledged that he was bedridden 
at the time of the originally scheduled examinations, but 
indicated that he was now medically able to appear for them 
and thus requested the examinations to be rescheduled.  In 
the interests of obtaining nexus opinions addressing each of 
his claimed disabilities (see Charles v. Principi, 16 Vet. 
App. 370 (2002)), the case should be remanded so that the 
veteran may be scheduled for the requested examinations. 

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
a VA audiological examination to address 
his hearing loss and tinnitus, and the 
appropriate medical examination to 
address his disability manifested by 
impaired balance.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiners 
for review of the case.  As part of the 
examination, the veteran's occupation 
and social history, prior to and 
following service, is to be obtained, in 
order to determine the possibility of 
the veteran having sustained other 
acoustic trauma.  A notation to the 
effect that this record review took 
place should be included in the report 
of each examiner.  Following the 
examination, the veteran's current 
disabilities as they pertain to his 
claimed disabilities of bilateral 
hearing loss, tinnitus, and chronic 
balance impairment should be diagnosed.  
Then the examiners should provide an 
opinion, based on the veteran's relevant 
medical history, as to following:

(a.)  Does the veteran have 
bilateral hearing loss and, if so, 
is it as likely as not that this 
disability is consistent with 
exposure to acoustic trauma from 
naval gunfire during active duty 
approximately 60 years earlier?

(b.)  Does the veteran have 
tinnitus and, if so, is it as 
likely as not that this tinnitus is 
either consistent with exposure to 
acoustic trauma from naval gunfire 
during active duty approximately 60 
years earlier, or is otherwise 
secondarily related to the 
veteran's bilateral hearing loss?

(c.)  Does the veteran have a 
chronic disability manifested by 
impaired balance and, if so, is it 
as likely as not that this 
diagnosis is consistent with the 
residuals of a traumatic head 
injury that occurred approximately 
60 years earlier?

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claims of entitlement to 
service connection for hearing loss, 
tinnitus, and a chronic disability 
manifested by impaired balance should 
then be readjudicated.  If any benefit 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

